Citation Nr: 0416591	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-14 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected mental/cognitive/mood impairment 
with headaches, associated with cerebral vasculitis.  

2.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected movement impairment with ataxic 
gait and loss of coordination of the upper extremities, 
associated with cerebral vasculitis.  

3.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected visual impairment of field loss, 
associated with cerebral vasculitis.  

4.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected visual impairment of nystagmus, 
associated with cerebral vasculitis.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to July 
1999, to include service in Southwest Asia during the Persian 
Gulf War.    

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 RO decision, which granted service 
connection and a 10 percent rating for cerebral vasculitis 
with multifocal cerebral dysfunction, which granted service 
connection and a 30 percent rating for loss of visual acuity 
as secondary to the cerebral vasculitis, and granted service 
connection and a 10 percent rating for nystagmus, all 
effective from July 1999.  The veteran appealed for higher 
ratings.  

Subsequently, in a January 2003 rating decision, the RO 
reevaluated the service-connected cerebral vasculitis, 
assigning separate ratings for mental/cognitive/mood 
impairment with headaches (50 percent), movement impairment 
with ataxic gait and loss of coordination of the upper 
extremities (30 percent), visual impairment of field loss (30 
percent), and visual impairment of nystagmus (10 percent).  
The combined rating is 80 percent.  38 C.F.R. § 4.25.  The 
veteran continues to disagree with the ratings assigned to 
his service-connected disabilities.   

In October 2003, the veteran testified at a hearing at the RO 
before a Veterans Law Judge.  

It is further noted that this appeal is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran and his representative if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain contemporary medical opinions as to the 
severity of the disabilities at issue.

First, the RO has not fully apprised the veteran of the 
redefined obligations of the VA, as contained in the Veterans 
Claims Assistance Act of 2000 (VCAA), signed into law on 
November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  The VCAA redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  For 
example, the VCAA requires VA to notify the veteran and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate his claim.  As part of the notice, 
VA is to specifically inform the veteran and his 
representative of which portion, if any, of the evidence is 
to be provided by the veteran and which part, if any, VA will 
attempt to obtain on behalf of the veteran.  In that regard, 
the Board finds the reference to VCAA and citation of its 
implementing regulation (38 C.F.R. § 3.159) in the statement 
of the case issued to the veteran in October 2002 to be 
inadequate.  

Thus, on remand, the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  Specifically, the RO must ensure that the 
veteran has been notified of what information or evidence was 
needed from him and what the VA has done and will do to 
assist him in substantiating his claims of a higher rating 
for disability associated with cerebral vasculitis.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the Board is also of the opinion that VA examinations 
for the purpose of ascertaining the current severity of 
disability associated with cerebral vasculitis are warranted 
in this case.  As to visual impairment, the veteran was last 
afforded an examination in July 1999, with a Goldmann visual 
field test in January 2000.  Given the period of time since 
the examination, a current examination is warranted.  See 
Caffery v. Brown, 6 Vet. App. 377 (1994) (holding that VA has 
an obligation to provide contemporaneous examinations).  As 
to movement impairment with ataxic gait and loss of 
coordination of the upper extremities and as to 
mental/cognitive/mood impairment with headaches, the veteran 
was last examined at the VA in December 2002.  He and his 
wife have since testified that his balance, coordination, and 
gait problems and his mood swings have been of particular 
concern.  Given the likelihood that these symptoms may have 
worsened, the veteran should be afforded new examinations.  

Prior to the examination, the RO should attempt to obtain any 
other additional pertinent treatment records indicated by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In that regard, 
it is noted that at his October 2003 hearing the veteran 
referred to having undergone recently a full neurological 
evaluation.  He was informed that his record would be "held 
open" for 60 days to allow him time to obtain the 
examination report; however, he did not thereafter submit any 
medical evidence.  He will be afforded another opportunity to 
obtain that medical report. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA; what evidence VA will 
obtain on his behalf; to submit any 
relevant evidence in his possession; and 
assisting the veteran by obtaining 
identified evidence to substantiate his 
claims of a higher rating for disability 
associated with cerebral vasculitis.

2.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for complaints referable to 
disability associated with cerebral 
vasculitis.  After receiving this 
information and any necessary releases, 
the RO should take all appropriate steps 
to obtain copies of identified records 
for association with the claims file. 

3.  The RO should arrange for the veteran 
to undergo VA examinations in 
ophthalmology, neurology and psychiatry, 
in order to determine the current nature 
of disability associated with cerebral 
vasculitis.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All clinical findings should 
be reported in detail in the examination 
report, and complete rationale for all 
opinions expressed should be provided.  

(a) With respect to the ophthalmologic 
examination, all necessary tests should be 
performed, including visual acuity testing 
and visual field testing using the 
Goldmann Perimeter Chart, and all clinical 
findings should be reported in detail.  
The examiner is requested to comment on 
all current manifestations of the 
veteran's service-connected visual 
impairment associated with cerebral 
vasculitis, distinguishing it from any 
disability due to nonservice-connected 
disorders or symptoms in the eyes if such 
a distinction/differentiation is possible.  
It is essential that the examiner 
interpret all graphical representations of 
visual field testing (i.e., identify the 
degrees and quadrants where visual loss 
exists), and that the results of such 
testing be reported in terms of rating 
schedule criteria.  

(b) With respect to the neurologic 
examination, all necessary tests should be 
conducted.  The examiner should describe 
all current neurological manifestations 
attributable to the service-connected 
movement impairment with ataxic gait and 
loss of coordination of the upper 
extremities associated with cerebral 
vasculitis.  To the extent possible, the 
examiner should characterize any such 
neurologic impairment as mild, moderate, 
moderately severe, severe, or pronounced.  
Also, in regard to any headaches 
attributable to the service-connected 
cerebral vasculitis found on examination, 
the examiner should comment on their 
nature, frequency, and severity to include 
indicating whether or not there are any 
prostrating attacks.  

(c) With respect to the psychiatric 
examination, the examiner should identify 
the nature, frequency and severity of all 
current manifestations of service-
connected mental/cognitive/mood impairment 
associated with cerebral vasculitis.  In 
addition, the examiner should provide a 
multi-axial assessment, including the 
assignment of a global assessment of 
functioning score (GAF) and an explanation 
of what the score represents.  The 
examiner is requested to provide an 
opinion concerning the overall degree of 
social and industrial impairment resulting 
from the veteran's service-connected 
psychiatric manifestations.  

4.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of a higher rating for disability 
associated with cerebral vasculitis.  If 
the decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


